DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (GB2391822A) and Daniels (5120254).  Li discloses a model vehicle (10) having a vehicle body (11) formed from wood (page 3 paragraph 1) to provide an exterior design with a solid interior and a flat underside that lays flush against a wheel assembly (12) having a molded plastic or die-cast metal alloy body (page 3 paragraph 3) with pairs of wheels (15) attached to respective ends of an axle (16) that traverses across the molded body and extends past sides thereof (Figs. 1-3B).  The wheel assembly body has a hitch member (28) extending from a front thereof configured with a magnet (26) with metal tip (27) that enables connection to a back of an additional vehicle for towing and a rear receptacle (28) that houses a magnet (26) for attaching to a hitch of another vehicle (Fig. 1, page 5 paragraph 5).  The vehicle body includes a threaded cavity in the flat underside that aligns with an opening (14) in the molded body so as to allow a screw connection device (13) to pass through the opening and enter the cavity to attach the bodies together (Fig. 1, page 5 paragraph 3).    Li discloses the basic inventive concept with the exception of the axle being a metal wire with the wheels mounted to both ends of the axle such that the axle and wheels are free to rotate and the molded body including a connector for securing the metal wire axle.  Daniels discloses a model vehicle (Fig. 2) having a wheel assembly (12) including a plastic body (13) configured with connectors (22) for securing a metal wire axle (16) so as to extend across the body and a pair of wheels (18) configured such that each wheel is secured to respective ends of the axle for rotation therewith such that the axle and wheels are free to rotate relative to the body (column 3 lines 30-57 & column 4 line 64 – column 5 line 6).  It would have been obvious to one of ordinary skill in the art to configure the axles and wheels for attachment to a wheeled assembly body as taught by Daniels since the substitution of one known element for another to achieve a predictable result of creating a wheeled axle assembly attached to a wheel assembly body to enable rolling of the vehicle has been held to be obvious.  The examiner also notes that the claimed phrase “injection molded” is being treated as product by process limitations and product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps and once a product appearing to be the same or similar is found a rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  In regard to the metal tip of the hitch being a ferrous tip, the examiner notes that using known materials suitable for the intended use have been held to be obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Daniels as applied for claim 1 above and further in view of Calello (2015/0367242).  Li and Daniels disclose the basic inventive concept with the exception of the molded body having a protrusion and the vehicle body having a recess to assist in aligning the components.  Calello discloses configuring model vehicles with components wherein one of the components is configured with protrusions (220A & B) and an opposing component to which the one component attaches is configured with recesses (216A & B) to assist in aligning the components in the proper configuration relative to each other for attachment (Figs. 3 & 5, paragraph 36).  Since Calello discloses configuring model vehicles from connectable components, it would have been obvious to one of ordinary skill in the art to include a projection on the wheel assembly body and a recess on the vehicle body for the predictable result of ensuring proper alignment and placement of the components relative to each other. 
Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Daniels as applied for claim 1 above and further in view of Elliot (2382982).  Li and Daniels disclose the basic inventive concept with the exception of the body being formed from upper and lower pieces of wood and the cavity is defined by an alignment between an opening and a receptacle, respectively of the upper and lower pieces.  Elliot discloses a model vehicle having a wheel assembly with openings (9) and a vehicle body formed by upper (17) and lower (15) pieces each with a respective openings or receptacles that are aligned to define a cavity with the openings of the wheel assembly to attach all the components together (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching Elliot to form the body of the vehicle with upper and lower pieces for the predictable result of enabling more versatility in the appearance of the body. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Daniels as applied for claim 1 above and further in view of Hamlin (5674105).  The references applied for claim 1 disclose the basic inventive concept with the exception of a rounded groove traversing from side to side receiving the wire axle.  Hamlin discloses a model vehicle having a wheel assembly body (40) configured with a rounded groove (48) traversing from one side of the body to the other between connectors (Fig. 5) for receiving an axle (44).  It would have been obvious to one of ordinary skill in the art to modify the references to include a side to side rounded groove for the axle as taught by Hamlin since such a modification would have involved a mere change in shape of the wheel assembly body which has been held to be an obvious matter of design choice unless a new or unexpected result is produced.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim(s) 15-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Daniels and Elliot as applied above and further in view of Hamlin.  Li, Daniels and Elliot disclose the basic inventive concept with the exception of a rounded groove traversing from side to side receiving the wire axle.  Hamlin discloses a model vehicle having a wheel assembly body (40) configured with a rounded groove (48) traversing from one side of the body to the other between connectors (Fig. 5) for receiving an axle (44).  It would have been obvious to one of ordinary skill in the art to modify the references to include a side to side rounded groove for the axle as taught by Hamlin since such a modification would have involved a mere change in shape of the wheel assembly body which has been held to be an obvious matter of design choice unless a new or unexpected result is produced.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Daniels, Elliot and Hamlin as applied for claim 15 above and further in view of Calello.  The applied references disclose the basic inventive concept with the exception of the molded body having a protrusion and the vehicle body having a recess to assist in aligning the components.  Calello discloses configuring model vehicles with components wherein one of the components is configured with protrusions (220A & B) and an opposing component to which the one component attaches is configured with recesses (216A & B) to assist in aligning the components in the proper configuration relative to each other for attachment (Figs. 3 & 5, paragraph 36).  Since Calello discloses configuring model vehicles from connectable components, it would have been obvious to one of ordinary skill in the art to include a projection on the wheel assembly body and a recess on the vehicle body for the predictable result of ensuring proper alignment and placement of the components relative to each other. 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Daniels, Elliot, Hamlin ad Calello as applied above.  The references disclose the basic inventive concept with the exception of the flat underside of the wood body having a cavity to receive the rear receptacle with magnet.  It would have been obvious to one of ordinary skill in the art to configure the wood body so as to have a cavity that can receive the rear receptacle with magnet, since such a modification would have involved a mere change in the shape of the wood body and changes in shape have been held to be an obvious matter of design choice absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-17 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner does note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711